Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.    Claims 1, 10, 12-13, 18-24, 27-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carman (DE202016105321U1).
[Claims 1 and 28-29] Regarding claims 1 and 28-29, Carman discloses a drive unit (4) for a trailer comprising a drive assembly, a power source (Battery 13)  and mounting elements the mounting elernents being arranged to be secured to a trailer (Annotated FIG 1 illustrates the motor mounting which drives the slave wheels (1) of a trailer) arranged to rotate a wheel of a trailer around an axle of the trailer (Annotated FIG 1 illustrates the motor mounting which drives the slave wheels (1) of a trailer) the drive 

    PNG
    media_image1.png
    896
    742
    media_image1.png
    Greyscale

[Claim 10] Regarding claim 10, Carman discloses a drive unit for a trailer according to claim 1 in which the drive assembly comprises a motor (7), a drive transmission system 
[Claim 12] Regarding claim 12, Carman discloses the drive unit for a trailer according to Claim 1 in which the detachable battery is arranged to be connected to the motor (See annotated FIG 1) with internal connectors provided on an interface between the detachable battery and the motor and wherein the interface is concealed and shrouded when the battery attached to the motor (See Paragraphs [54-58] disclosing control and battery connections).
[Claim 13] Regarding claim 13, Carman discloses the drive unit according to Claim 1 which the detachable battery is arranged to be connected to a control unit with internal connectors provided on an interface between the detachable battery and the control unit and wherein the interface is concealed and shrouded when the battery is attached to the control unit (See Paragraphs [54-58] disclosing control, circuit board and battery connections).
[Claim 18] Regarding claim 18, Carman discloses a drive unit for a trailer according to Claim 1 in which the mounting elements comprises a chassis mounting member is secured to a part of a chassis of the trailer (Carman FIG 3 shows the motor mounted on the trailer chassis) the mounting member providing an enclosure into which the detachable battery supported (FIGS 2-3).
[Claim 19] Regarding claim 19, Carman discloses a drive unit for a trailer according to Claim 18 in which the enclosure has an opening located at one outer longitudinal end of 
[Claim 20] Regarding claim 20, Carman discloses a drive unit for a trailer according to Claim 18 in which a control unit located within the enclosure (FIGS 2-3) and a battery receiver also locates within the enclosure which receives the detachable battery and engage with terminals of the battery (FIGS 2-3) and wherein the drive unit comprises a power cable to connect the control unit with the drive assembly (The motor of Carman is integral and power is routed therein).
[Claim 21] Regarding claim 21, Carman discloses a drive unit for a trailer according to Claim 1 in which the drive unit comprises a combined body and associated combined housing which comprises the drive assembly and control unit (See FIG 2).
[Claim 22] Regarding claim 22, Carman discloses a drive unit for a trailer according to Claim 1 in which the power source comprises a body which is arranged to be directly secured and engaged to a battery receiver which is provided by or secured to a body of the drive assembly and/or a body of the control unit (See FIG 2).
  [Claim 23] Regarding claim 23, Carman discloses a drive unit for a trailer according to Claim in which the drive unit comprises two receiving terminals (Batteries conventionally have 2 terminals) which are arranged to receive power from two power terminals provided by the battery (Batteries conventionally have 2 terminals) and wherein the terminals are all exposed when the battery is removed from the drive unit (Terminals are conventionally exposed when the battery is removed) and, in which, the drive unit comprises a shroud portion which is arranged to protect the interface between the 
 [Claim 24] Regarding claim 24, Carman discloses a drive unit for a trailer according to Claim 1 in which the drive unit comprises a chamber into which the battery is concealed therein and in which chamber comprises a removable cover (See FIG 2).
[Claim 27] Regarding claim 27, Carman discloses a drive unit for a trailer according to Claim 1 in which the battery is contained in a battery enclosure and wherein the battery enclosure is water proof and shock proof (Batteries are conventional in the vehicle art and contained within housings that are water tight and thus shock proof for safety and cell longevity).
Allowable Subject Matter
1.	Claims 2-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614